Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority
         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign priority document has been received on 12/21/2018.


Information Disclosure Statement
          The information disclosure statement (IDS) submitted on 12/21/2018 has been entered and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Initialed copies of the PTO-1449 by the Examiner are attached.


Drawings
The drawings were received on 12/21/2018.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

According to specification “a synthetic radar data generator” corresponds to item 8 on Fig. 1, “a pre-processing unit” is claim 39 corresponds to item 24 in Fig. 1, “a digital signal processing unit” in claim 39 corresponds to item 4 in Fig. 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 41 is objected to because of the following informalities:  It depends on canceled claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


      Claims 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. While the specification shows that “a synthetic radar data generator” corresponds to item 8 on Fig. 1, “a pre-processing unit” is claim 39 corresponds to item 24 in Fig. 1, “a digital signal processing unit” in claim 39 corresponds to item 4 in Fig. 1, It is still unclear whether the items 8, 24 and 4 are software or hardware.

Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim depends on claim 16. However there is no claim 16. Should it depend on claim 37?



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear if it would include all of the limitation of claim 37 or just the electronic system.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 28, 30-33 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronyn (US 5223840). 

As per Claim 21, Cronyn teaches an automotive testing method, (Col. 1, Lines 13-17, moving target simulator) comprising:
 acquiring radar sensor data responsive to a radar excitation signal transmitted by a radar transmitting unit; (Col. 2, Lines 40-41 and Fig. 1, item 28 receive antenna) 
forwarding the acquired radar sensor data to an electronic system of a radar receiving unit; (Fig. 1, item 16) 
generating, by the electronic system, radar data from the radar sensor data;  (Fig. 1, item 16: video signal, rf-power, IF output; Col. 2 Lines 57-66; Col. 5, Lines 37-43)
forwarding the generated radar data to a data processing unit; (Fig. 1, items 26 and 24) and 
processing, by the processing unit, said forwarded radar data; (Col. 5, Lines 53-64)


As per Claim 22, Cronyn teaches the automotive method according to claim 21, wherein the reflection signals succeed each other in consecutive radar sample periods. (Col. 6, lines 27-33)

As per Claim 23, Cronyn teaches the automotive method according to claim 21, wherein the succeeding reflection signals have a similar time dependent shape (implicit for real target simulation; Abstract “The simulator accurately replicates the pulse width and amplitude of transmitted radar signals and provides a delay feature that permits simulated target scenarios to be presented to a radar under test”).

As per Claim 24, Cronyn teaches the automotive method according to claim 22, wherein the succeeding reflection signals have a similar time dependent shape (implicit for real target simulation; Abstract “The simulator accurately replicates the pulse width and amplitude of transmitted radar signals and provides a delay feature that permits simulated target scenarios to be presented to a radar under test”).

As per Claim 28, Cronyn teaches the automotive testing method according claim 21, wherein the synthetic radar data include all reflection signals, in a complex time series, which succeed each other and which have the same temporal behavior within a synthetic period that lasts at least an order longer than a time period of the radar excitation signal (Col. 6 Lines 27-33).

As per Claim 30, Cronyn teaches the automotive testing method according to claim 21, wherein said transmitting the synthetic radar data to the electronic system of the radar receiving unit includes bypassing a radar sensing element that is arranged for converting an incoming radar signal into raw radar data (Fig. 1).

As per Claim 31, Cronyn teaches the automotive testing method according to claim 21, wherein the synthetic radar data are generated from a spectral domain radar model (Col. 5, Lines 33-42).

As per Claim 32, Cronyn teaches the automotive testing method according to claim 21, wherein the synthetic radar data includes a first set of radar data with temporal reflection signals (Col. 5, Lines 53-64; Col. 6, Lines 34-39).

As per Claim 33, Cronyn teaches the automotive testing method according to claim 21, wherein the synthetic radar data includes a second set of radar data with range-doppler domain data (Col. 5, Lines 53-64).

As per Claim 37, Cronyn teaches an automotive testing system, comprising:
 a radar transmitting unit for transmitting a radar excitation signal; (Fig. 1, items 36, 35 and 18)
a radar receiving unit (Fig. 1, items 28, 16) including an electronic system for generating radar data from radar sensor data acquired in response to said radar excitation signal (Fig. 1, item 16: video signal, rf-power, IF output; Col. 2 Lines 57-66; Col. 5, Lines 37-43); and
 a data processing unit (Fig. 1, items 26 and 24) having a data input port for receiving radar data from the electronic system of the radar receiving unit and a data output port for transmitting processed data (Col. 5, Lines 53-64); 
a synthetic radar data generator configured to generate synthetic radar data and to forward said synthetic radar data as radar sensor data to the electronic system of the radar receiving unit (Col. 5, Lines 53-64), the synthetic radar data including reflection signals which succeed each other and which have the same temporal behavior within a synthetic period that lasts at least an order longer than a time period of the radar excitation signal. (Col. 6 Lines 27-33)

As per Claim 38, Cronyn teaches the automotive testing system according to claim 37, further comprising: 
a data transmission channel interconnecting the synthetic radar data generator to the electronic system of the radar receiving unit (Fig. 1, item 18); 
wherein the electronic system is arranged so as to generate the radar data based on radar sensor data representing raw radar data received from a radar sensing 

As per Claim 39, Cronyn teaches the automotive testing system according to claim 38, wherein the electronic system of the radar receiving unit comprises a pre-processing unit for pre-processing the radar sensor data (Fig. 1 , item 16), and a digital signal processing unit for generating (Items 20 and 22), based on the pre-processed radar sensor data, the radar data to be forwarded to the data processing unit; and wherein the data transmission channel includes a first branch connected to the pre-processing unit of the electronic system (Fig. 1).

As per Claim 40, Cronyn teaches an automotive testing system according to claim 39, wherein the data transmission channel includes a second branch connected to the digital signal processing unit of the electronic system (Fig. 1).

As per Claim 41, Cronyn teaches a non-transitory computer program product for automotive testing, the computer program product comprising computer readable code for causing a processor (implicit for processor analyzing the data): 
generate synthetic radar data and forward said synthetic radar data as radar sensor data to the electronic system of the radar receiving unit of the automotive testing system according to claim 16 (described above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronyn (US 5223840) and further in view of Haghighi (US 20170115378).

As per Claim 25, Cronyn teaches the automotive method according to claim 21, but does not teach it further comprising: 
computing a first synthetic reflection signal corresponding to a time instant within a first synthetic period; 

 interpolating the reflection signals over time between the first and second synthetic reflection signals.
  However, Haghighi teaches computing a first synthetic reflection signal corresponding to a time instant within a first synthetic period; 
computing a second synthetic reflection signal corresponding to a time instant within a second synthetic period consecutive to the first synthetic period; and
 interpolating the reflection signals over time between the first and second synthetic reflection signals (Par. 0060, 0091; would be the result of combining virtual signatures from both a pre-recorded real reflected radar signature and an analytical representation of a radar target signature.)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Cronyn with invention by Haghighi in order to evaluate a response of an automotive radar system for a specific automotive safety scenario (Haghighi: Par 0004).

As per Claim 26, Cronyn/Haghighi teaches the automotive method according to claim 25, wherein the first and second synthetic reflection signals are computed by numerically evaluating a radar model applying a ray tracing module; and wherein each synthetic period corresponds to a step during which rays are evaluated in the ray tracing module. (Par. 0121).

As per Claim 27, Cronyn/Haghighi teaches the automotive method according to claim 26, further comprising: 
matching a first set of evaluated rays at a first ray tracing step to a second set of evaluated rays at a second, subsequent ray tracing step (Par. 0121; “The location of the point reflectors on each object depending on the angle of the radar looking on the object are pre-calculated and stored in a library. In this way, major reflector points for each component can be identified and marked on the 3D model of that component. This is stored in the analytical library 104 as point clouds for extended object).

As per Claim 36, Cronyn teaches the automotive testing method according to claim 21, but does not teach that synthetic radar data simulating radar reflections of a car are generated including the steps of: 
meshing the exterior surface of the car coarsely; and 
applying a ray tracing method while interpolating the surface normal and the radii of curvature between vertices of the meshes.
 But Haghighi teaches that synthetic radar data simulating radar reflections of a car are generated including the steps of: 
meshing the exterior surface of the car coarsely (Par. 0121; “a wire-frame model is created and rendered for each extended object”); and 
applying a ray tracing method while interpolating the surface normal and the radii of curvature between vertices of the meshes (Par. 0121).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Cronyn with invention by Haghighi in order to evaluate a response of an automotive radar system for a specific automotive safety scenario (Haghighi: Par 0004).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronyn (US 5223840).

As per Claim 29, Cronyn teaches the automotive testing method according to claim 21, but does not teach that the synthetic period corresponds to a sampling rate ranging between circa 1 Hz and circa 1 kHz.
 However, it would have been obvious design preference to correspond the synthetic periods to a sampling rate ranging between circa 1 Hz and circa 1 kHz to accommodate for the required solution of the system.


Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronyn (US 5223840) and further in view of Asnis (US 20100239170).

As per Claim 34, Cronyn teaches the automotive testing method according to claim 33, but does not teach that the second set of radar data includes clustered radar data representing an ensemble of reflecting objects.
 However, Asnis teaches that the second set of radar data includes clustered radar data representing an ensemble of reflecting objects (Par. 0001, 0004)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Cronyn with invention by Asnis in order to achieve improved separation of closely spaced targets (Asnis: Par. 0003).

As per Claim 35, Cronyn /Asnis teaches the automotive testing method according to claim 34, wherein the clustered radar data includes clutter signals (Par. 0041).




Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648